APPEAL OF MINNIE S. LEHN, EXECUTRIX, ESTATE OF WILLIAM LEHN.Lehn v. CommissionerDocket No. 9472.United States Board of Tax Appeals4 B.T.A. 825; 1926 BTA LEXIS 2193; September 15, 1926, Decided *2193 M. L. McLaren, C.P.A., for the petitioner.  A. Calder Mackay, Esq., for the Commissioner.  LITTLETON*825  This is an appeal from the determination of deficiencies of $338.32 and $1,184.46, respectively, for the calendar years 1920 and 1921.  FINDINGS OF FACT.  William Lehn died subsequent to 1921.  During the calendar years 1920 and 1921, he was a resident and citizen of California, married and living with his wife.  At the time required by law, the petitioner and his wife, Minnie S. Lehn, filed separate returns for the years involved, each reporting one-half of the income of the marital community for said years.  The Commissioner held that the entire income belonged to the husband and increased the income as shown by his returns by the amounts reported by his wife, and computed the deficiencies of $338.32 and $1,184.46.  OPINION.  LITTLETON: The decision of the question involved in this proceeding is governed by the opinion of the court in , and the decision of the Board in the *2194 . Judgment for the Commissioner.